UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 17, 2007 WMS INDUSTRIES INC. (Exact name of registrant as specified in its charter) Delaware 1-8300 36-2814522 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800 South Northpoint Blvd., Waukegan, Illinois 60085 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(847) 785-3000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On August 17, 2007, Mr. Harvey Reich notified the Corporation that he will not stand for re-election to the Board of Directors at the 2007 Annual Meeting of Stockholders, which is expected to be held in December, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WMS INDUSTRIES INC. Date:August 21, 2007 /s/ Kathleen J. McJohn Kathleen J. McJohn Vice President, General Counsel and Secretary
